Exhibit 10.2

AMENDMENT NO. 2

TO THE

CB RICHARD ELLIS PRE AUGUST 1, 2004 DEFERRED COMPENSATION PLAN

Amended on August 12, 2008

Pursuant to the authority granted to the Chief Executive Officer of CB Richard
Ellis Group, Inc. (the “Company”) and CB Richard Ellis Services, Inc. (“CBRE
Services”, and together with Company, “CBRE”), and acting in accordance with the
bylaws and resolutions adopted by the Board of Directors of CBRE, the CB Richard
Ellis Pre August 1, 2004 Deferred Compensation Plan (the “Plan”) is amended to
read as follows:

1. Section 2.2 of the Plan is amended to read as follows, effective with respect
to deaths occurring after August 31, 2008:

2.2 “Beneficiary” means the person or persons designated by the Participant for
purposes of the Plan on a form prescribed by the Committee. In the absence of a
proper designation under the Plan, “Beneficiary” means the person or persons
designated by the Participant as the Participant’s beneficiaries under the CB
Richard Ellis Deferred Compensation Plan. If the Participant has not designated
any beneficiaries under either plan, “Beneficiary” means the person or persons
who are the Participant’s beneficiaries under the group term life insurance
programs of the Employer Group. If the Participant has not designated any
beneficiaries under either plan and is not participating in such group term life
insurance programs as an employee at the time of death, “Beneficiary” means the
Participant’s estate. With respect to an Alternate Payee, “Beneficiary” means
the person or persons who are the Alternate Payee’s beneficiaries as designated
by the Alternate Payee on a form prescribed by the Committee or in a Domestic
Relations Order. In the absence of a proper designation, the Beneficiary of an
Alternate Payee means the Alternate Payee’s estate.

2. The following new Section 5.3 is added immediately following Section 5.2 of
the Plan, effective August 1, 2004:

5.3 A Participant may direct the Committee with respect to the investment mix
for the balance credited to all or any portion of his or her Account to the
extent permitted by, and in accordance with, such procedures as may be
established by the Committee from time to time in its sole discretion. Such
procedures shall comply with Treasury Regulation § 1.409A-6(a)(4)(iv) in order
to avoid a material modification that would cause the Plan to be subject to Code
Section 409A. Such procedures shall govern notwithstanding any contrary
investment provisions provided elsewhere in the Plan (including Appendices to
the Plan).